Case 0:19-cv-60559-WPD Document 1 Entered on FLSD Docket 03/01/2019 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

     CIUDAD DE NUESTROS ANGELES I,                      *
     LLC, a Florida limited liability company,          *
                                                        *
            Plaintiffs,                                 *
                                                        *            CASE NO. 0:19cv60559
     vs.                                                *
                                                        *
     INVERRARY RESORT HOTEL                             *
     CONDOMINIUM ASSOCIATION, INC.,                     *
     an administratively dissolved Florida              *
     corporation; ULYSSES ASSETS SUB I,                 *
     LLC, a Delaware limited liability company,         *
     as successor in interest to T5 UNISON SITE         *
     MANAGEMENT LLC, a Delaware limited                 *
     liability company,                                 *
                                                        *
            Defendants.                                 *

                                     NOTICE OF REMOVAL

            Defendant Ulysses Assets Sub I, LLC (“Ulysses”), formerly known as T5 Unison

     Site Management LLC (“T5 Unison”), 1 respectfully files this Notice of Removal, and, in

     support, states as follows:

            1.      This lawsuit is a civil action within the meaning of the Acts of Congress

     relating to the removal of cases.        Plaintiff Ciudad De Nuestros Angeles I, LLC

     (“Plaintiff”), instituted the civil action on February 7, 2019 by filing a Complaint for

     Declaratory Relief and to Quiet Title (“Complaint”), which was assigned case number

     19-002919(02), in the Circuit Court of the Seventeenth Judicial Circuit in and for

     Broward County, Florida.

            2.      Plaintiff’s only causes of action are for declaratory relief and to quiet title.


     1
      On December 12, 2011, T5 Unison filed with the State of Delaware a Certificate of
     Amendment changing its name to Ulysses Assets Sub I, LLC.
Case 0:19-cv-60559-WPD Document 1 Entered on FLSD Docket 03/01/2019 Page 2 of 10



            3.      Ulysses was served on February 8, 2019. Exhibit A. A true and correct

     copy of all process and pleadings filed in the state court is attached hereto as Exhibit B.

     Because this Notice of Removal is filed within thirty days after service of the Summons

     and Complaint upon Ulysses, it is timely under 28 U.S.C. § 1446(b).

            4.      This action originally could have been filed in this Court under 28 U.S.C.

     § 1332 because complete diversity of citizenship exists, and the amount in controversy

     exceeds the sum or value of $75,000.00, exclusive of interest and costs.

                                        I
                     COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

            5.      Plaintiff is a Florida limited liability company. 2 Upon information and

     belief, the members of Plaintiff are citizens of Florida and/or Canada, and no member of

     Plaintiff is a citizen of Delaware or Massachusetts. 3




     2
       It appears that Plaintiff misspelled its name in the Complaint. Based on a business
     entity search through the State of Florida, it does not appear that a Florida limited liability
     company exists by the name of “Ciudad De Nuestros Angeles I, LLC”, but there is an
     entity identified as “Cuidad De Nuestros Angeles I, LLC”. Also, the deed upon which
     Plaintiff is suing identifies the grantee as “Cuidad De Nuestros Angeles I, LLC”. See Ex.
     B, Exhibit F to Complaint.
     3
       Ulysses sought information from Plaintiff concerning the citizenship of its members
     prior to filing this Notice of Removal. Ulysses emailed counsel for Plaintiff on February
     26, 2019 to request the identities of the members of Plaintiff and their states of
     citizenship for purposes of diversity jurisdiction. Exhibit C. As of the date of filing this
     Notice of Removal, Ulysses has not received a substantive response from Plaintiff’s
     counsel with the information requested, and no public records could be found to identify
     Plaintiff’s members. Id. To the extent the Court requires further allegations concerning
     Plaintiff’s citizenship, Ulysses requests the opportunity to conduct jurisdictional
     discovery limited to the issue of diversity of citizenship between Plaintiff and Ulysses.
     See United Surgical Assistants, LLC v. Aetna Life Ins. Co., 2014 WL 1268659, at *2
     (M.D. Fla. March 27, 2014) (permitting post-removal jurisdictional discovery regarding
     citizenship); CSDVRS, LLC v. Purple Commc’ns, Inc., 2013 WL 4763948, at *1-2 (M.D.
     Fla. Sept. 4, 2013) (same).
                                                   2
Case 0:19-cv-60559-WPD Document 1 Entered on FLSD Docket 03/01/2019 Page 3 of 10



            6.      Defendant Inverrary Resort Hotel Condominium Association, Inc.

     (“Inverrary”) is an administratively dissolved Florida corporation. As described below,

     Inverrary was fraudulently joined to this action.

            7.      Defendant Ulysses is a Delaware limited liability company. The sole

     member of Ulysses is American Towers, LLC, a Delaware limited liability company.

     American Towers, LLC is wholly owned by American Tower Corporation. American

     Tower Corporation is a Delaware corporation with its principal place of business in

     Boston, Massachusetts. Therefore, Ulysses is a citizen of the States of Delaware and

     Massachusetts for purposes of diversity jurisdiction.

                                   II
     PLAINTIFF’S FRAUDULENT JOINDER OF INVERRARY DOES NOT DEFEAT
                        DIVERSITY JURISDICTION.

            8.      “Diversity jurisdiction, as a general rule, requires complete diversity—

     every plaintiff must be diverse from every defendant.”           Palmer v. Hosp. Auth. of

     Randolph Cnty., 22 F.3d 1559, 1564 (11th Cir. 1994). However, “when a plaintiff names

     a non-diverse defendant solely in order to defeat federal diversity jurisdiction, the district

     court must ignore the presence of the non-diverse defendant and deny any motion to

     remand the matter back to state court.” Hunt v. Nationstar Mortg., LLC, 684 Fed. Appx.

     938, 942 (11th Cir. 2017) (quotations and citations omitted, unpublished).              Thus,

     Ulysses’s “right to removal cannot be defeated by a fraudulent joinder of a residential

     defendant having had no real connection to the controversy.” Petigny v. Wal-Mart Stores

     E., L.P., 2018 WL 5983506, at *2 (S.D. Fla. Nov. 14, 2018) (quotations omitted).

            9.      “A defendant is fraudulently joined where there is no ‘reasonable basis’

     for a claim against it.” De Varona v. Discount Auto Parts, LLC, 860 F. Supp. 2d 1344,



                                                   3
Case 0:19-cv-60559-WPD Document 1 Entered on FLSD Docket 03/01/2019 Page 4 of 10



     1346 (S.D. Fla. 2012) (citing Crowe v. Coleman, 113 F.3d 1536, 1542 (11th Cir. 1997)).

     Here, the fraudulent joinder doctrine requires the Court to ignore Inverrary for purposes

     of diversity because there is no reasonable basis for Plaintiff’s claims against Inverrary.

     De Varona, 860 F. Supp. 2d at 1346.

            10.       Plaintiff claims to be the fee simple owner of real property it purchased

     from Inverrary on August 20, 2017 (the “Property”). [Ex. B, Complaint, ¶ 14; Exhibit F

     to Complaint.]

            11.       In its Complaint, Plaintiff challenges the validity of a “Wireless

     Communication Easement and Assignment Agreement” between Inverrary and T5

     Unison (now known as Ulysses) dated October 30, 2008 and recorded in the Official

     Records of Broward County on November 24, 2008 (the “Easement Agreement”). [Ex.

     B, Complaint, ¶ 15; Exhibit G to Complaint]. The crux of Plaintiff’s Complaint is that

     Plaintiff did not become aware of the Easement Agreement until after it purchased the

     Property from Inverrary because the Easement Agreement (though recorded) was,

     Plaintiff claims, indexed improperly. [Ex. B, Complaint, ¶ 20.] On this basis, Plaintiff

     asserts claims for declaratory relief (Count I) and to quiet title (Count II) seeking to void

     the Easement Agreement.

            12.       First, there is no reasonable basis for Plaintiff’s claim for declaratory relief

     against Inverrary because Plaintiff does not allege any actual dispute with Inverrary. “A

     complaint seeking declaratory relief must allege ultimate facts showing a bona fide

     adverse interest between the parties . . . .” Peoples Nat. Bank of Com. v. First Union

     Nat. Bank of Fla., N.A., 667 So. 2d 876, 878 (Fla. 3d Dist. App. 1996) (quotations

     omitted) (emphasis added). It is, therefore, “well settled that Florida courts will not



                                                     4
Case 0:19-cv-60559-WPD Document 1 Entered on FLSD Docket 03/01/2019 Page 5 of 10



     render, in the form of a declaratory judgment, what amounts to an advisory opinion at the

     instance of parties who show merely the possibility of legal injury on the basis of a

     hypothetical state of facts which have not arisen and are only contingent, uncertain, and

     rest in the future.” Apthorp v. Detzner, 162 So. 3d 236, 240 (Fla. 1st Dist. App. 2015)

     (emphasis in original).    Accordingly, “[a] complaint which states . . . that a dispute

     between the parties as to specific rights may occur in the future, does not state a cause

     of action for declaratory relief.” Mays v. Twigg, 543 So. 2d 241, 243 (Fla. 2d Dist. App.

     1989) (emphasis added). This is also the case under the Federal Declaratory Judgment

     Act. 4 Emory v. Peeler, 756 F.2d 1547, 1552 (11th Cir. 1985) (plaintiff must allege a

     continuing controversy, which “may not be conjectural, hypothetical, or contingent; it

     must be real and immediate, and create a definite, rather than speculative threat of future

     injury.”).

             13.    Plaintiff does not allege any dispute with Inverrary (an administratively

     dissolved entity), much less “ultimate facts showing a bona fide adverse interest

     between” it and Inverrary. Peoples, 667 So. 2d at 878. There is no allegation that

     Inverrary actually claims some interest in the Property. Rather, Plaintiff simply contends



     4
       Under the fraudulent joinder doctrine, the Court should look to the state (not federal)
     declaratory judgment act, Fla. Stat. § 86.021, to determine if there is a reasonable basis
     for Plaintiff’s claim against Inverrary. See Zerbersky Payne, LLP v. Aughtman L. Firm,
     LLC, 2017 WL 3404391, at *3 (S.D. Fla. Aug. 9, 2017) (assessing whether plaintiff
     stated a possible claim for relief under Fla. Stat. § 86.021, noting the Court must assess
     whether there is “a possibility that a state court would find the complaint states a cause of
     action for declaratory relief.” (emphasis added)). However, the Court will ultimately
     decide the merits of Count I under the Federal Declaratory Judgment Act, 28 U.S.C. §
     2201. Nirvana Condo. Ass’n, Inc. v. QBE Ins. Corp., 589 F. Supp. 2d 1336, 1343 n.1
     (S.D. Fla. 2008) (where a complaint is “technically based only on [Fla. Stat. § 86.021],” a
     federal court sitting in diversity must nonetheless apply the Federal Declaratory
     Judgment Act). “As a practical matter, however, the elements required under the federal
     or state declaratory judgment acts are not materially different.” Id.
                                                  5
Case 0:19-cv-60559-WPD Document 1 Entered on FLSD Docket 03/01/2019 Page 6 of 10



     Inverrary “may claim some present estate, right, title, lien, or interest” adverse to

     Plaintiff’s title. [Ex. B, Complaint, ¶ 36 (emphasis added).] Plaintiff’s speculation that

     some dispute with Inverrary “may occur in the future” does not state a claim for

     declaratory relief.   Mays, 543 So. 2d at 243; Apthorp, 162 So. 3d at 240–242.

     Accordingly, there is no reasonable basis for Count I as it relates to Inverrary.

            14.     Similarly, there is no reasonable basis for Plaintiff’s quiet title action

     against Inverrary because Plaintiff does not allege that Inverrary actually has asserted any

     claim to or interest in the Property. In Count II, Plaintiff invokes § 65.061 of the Florida

     Statutes, which provides for an action to quiet title where a “corporation not the rightful

     owner of land asserts any claim, or pretends to have any right to title thereto, which

     may cast a cloud on the title of the real owner . . . .” Fla. Stat. § 65.061(2) (emphasis

     added). The plain language of Section 65.061(2) clearly requires that a party actually

     assert an interest or pretend to have an interest in the subject title before a quiet title

     action may be brought. See Helman v. Udren L. Offices, P.C., 85 F. Supp. 3d 1319, 1331

     (S.D. Fla. 2014) (“A complaint to quiet title must allege . . . the basis upon which

     defendant claims an interest in or claims the title; and [] why defendant’s claim is not

     well founded.” (emphasis added)); see also Huckins v. Duval County, Fla., 286 F.2d 46,

     49 (5th Cir. 1960) (“Under the Florida law the plaintiff in a suit to quiet title must allege

     the facts showing the claims of the defendants.”).

            15.     Accordingly, there are no grounds for a quiet title action against an entity

     that does not actually “assert” a claim or “pretend” to have an interest in the title of the

     subject property. Fla. Stat. § 65.061(2). This Court recognized as much in Kaan v. Wells

     Fargo Bank, N.A., 981 F. Supp. 2d 1271, 1274 (S.D. Fla. 2013), where the Court



                                                   6
Case 0:19-cv-60559-WPD Document 1 Entered on FLSD Docket 03/01/2019 Page 7 of 10



     dismissed a quiet title action because the plaintiff “failed to allege that MERS has any

     interest in or claim to Plaintiff’s property.” (emphasis added); see also Lane v. Mortg.

     Elec. Registration Systems, Inc., 2013 WL 12156316, at *2 (M.D. Fla. Nov. 25, 2013)

     (dismissing quiet title claim where plaintiff’s allegations did not meet the grounds for a

     claim under § 65.061, noting “MERS does not assert a claim of title . . . .” (emphasis

     added)).

             16.     Here, Plaintiff does not allege Inverrary asserts any claim to or pretends to

     have any interest in the Property. Again, Plaintiff merely alleges Inverrary conceivably

     “may claim some present estate, right, title, lien, or interest in and to the Subject

     Property adverse to Plaintiff’s title . . . .” [Ex. B, Complaint, ¶ 50 (emphasis added).]

     For all that appears, Inverrary (if it even exists) has no interest in the Property because

     Inverrary conveyed its interest in the Property to Plaintiff in 2017 [Ex. B, Complaint, ¶

     14; Exhibit F to Complaint].        Plaintiff also fails to allege any “basis upon which

     [Inverrary] claims an interest in or claims the title.” Helman, 85 F. Supp. 3d at 1331.

     Because Plaintiff does not allege Inverrary actually has or pretends to have any interest in

     or claim to the Property, much less the basis upon which Inverrary claims an interest,

     there is no reasonable basis for Plaintiff’s quiet title action against Inverrary. Fla. Stat. §

     65.061(2); Kaan, 981 F. Supp. 2d at 1274; see Vespi v. Mortg. Elec. Registration Sys.,

     Inc., 2012 WL 7006134, at *3 (W.D. Mich. Dec. 14, 2012) (finding fraudulent joinder in

     quiet title action because “[t]he complaint does not allege that [the non-diverse

     defendants] claim any interest in the subject real estate. These defendants therefore have

     no conceivable place in a quiet title action, as they claim no interest in the real estate.”).




                                                    7
Case 0:19-cv-60559-WPD Document 1 Entered on FLSD Docket 03/01/2019 Page 8 of 10



             17.    Because the Complaint does not allege a reasonable basis for a claim

     against Inverrary, the Court must ignore Inverrary under the fraudulent joinder doctrine.

     Hunt, 684 Fed. Appx. at 942. The parties to this action, therefore, are completely

     diverse. 5

                                   III
            THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED


             18.    Pursuant to 28 U.S.C. § 1446(c)(2)(A), Ulysses asserts that the amount in

     controversy exceeds the sum of $75,000, exclusive of interest and costs. 6 The easement

     that Plaintiff contends should be declared “null and void” is worth more than $500,000.

     For example, title to the easement is insured for more than $500,000. Thus, the amount

     in controversy element is satisfied for diversity jurisdiction. 28 U.S.C. § 1332(a). 7

                                   III
         THE OTHER PREREQUISITES FOR REMOVAL HAVE BEEN SATISFIED

             19.    As set forth above, this Notice of Removal is timely, as it was filed within

     thirty days of service of process on Ulysses.

             20.    After the filing of this Notice of Removal, Ulysses will promptly give

     written notice thereof to Plaintiff and file a copy with the Clerk of the Circuit Court of the

     Seventeenth Judicial Circuit in and for Broward County, Florida, which shall effect the

     removal, and the state court shall proceed no further unless and until the case is

     remanded. A copy of the form filed in the state court is attached hereto as Exhibit D.


     5
       “A fraudulently joined defendant need not consent to removal.” Restivo v. Bank of Am.
     Corp., 618 Fed. Appx. 537, 540 n.5 (11th Cir. 2015) (unpublished).
     6
       Under 28 U.S.C. § 1446(c)(2)(A), “the notice of removal may assert the amount in
     controversy if the initial pleading seeks -- (i) nonmonetary relief.” Here, Plaintiff’s
     complaint seeks non-monetary relief, specifically declaratory relief and quiet title.
     7
       Dart Cherokee Basin Operating Co. v. Owens, 135 S.Ct. 547, 554 (2014) (notice of
     removal valid with plausible allegation that amount in controversy exceeds threshold).
                                                     8
Case 0:19-cv-60559-WPD Document 1 Entered on FLSD Docket 03/01/2019 Page 9 of 10



            21.     The prerequisites for removal under 28 U.S.C. § 1441 have been met.

            22.     If any question arises as to the propriety of the removal of this action,

     Ulysses requests the opportunity to present a brief in support of its position that the case

     is removable and to conduct jurisdictional discovery.

            WHEREFORE, Ulysses, desiring to remove this case to the United States District

     Court for the Southern District of Florida, Fort Lauderdale Division, being the division of

     said Court for the county in which said case is pending, prays that the filing of this Notice

     of Removal with the Clerk of the Circuit Court of the Seventeenth Judicial Circuit in and

     for Broward County, Florida, shall effect the removal of said case to this Court.

            Respectfully submitted on this the 1st day of March, 2019.



                                                   Respectfully submitted,

                                                   /s/ Richard M. Gaal
                                                   RICHARD M. GAAL
                                                   Fla Bar ID # 64827
                                                   Email: rgaal@mcdowellknight.com
                                                   Secondary Email:
                                                   dcoward@mcdowellknight.com
                                                   freid@mcdowellknight.com
                                                   McDowell Knight Roedder & Sledge,
                                                   L.L.C.
                                                   11 N. Water Street, Suite 13290
                                                   Mobile, AL 36602
                                                   Telephone: 251/432-5300
                                                   Facsimile: 251/432-5303
                                                   Direct Number: 251/431-8831
                                                   Attorney for Defendant Ulysses Assets Sub I,
                                                   LLC




                                                  9
Case 0:19-cv-60559-WPD Document 1 Entered on FLSD Docket 03/01/2019 Page 10 of 10



                                 CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the foregoing was served by
     CM/ECF and/or U.S. Mail, first class postage, pre-paid on March 1, 2019 on all counsel
     or parties of record on the Service List below.



                                               /s/ Richard M. Gaal



                                        SERVICE LIST

       Joseph J. Huss
       Email: jjh@khllaw.com
       John F. Hotte
       Email: jfh@khllaw.com
       Krinzman, Huss & Lubetsky, LLP
       110 SE 6th Street, Suite 1430
       Fort Lauderdale, FL 33301
       Telephone: 954/761-3454
       Facsimile: 954-761-3484
       Attorneys for Plaintiff

       The Inverrary Resort Hotel Condominium Association, Inc.
       By Serving its Registered Agent:
       Maria E. Monzon
       3501 Inverrary Blvd.
       Lauderhill, FL 33319
       Defendant




                                              10
